Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2006

Clarendon Natl Ins v. York
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4680




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Clarendon Natl Ins v. York" (2006). 2006 Decisions. Paper 1599.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1599


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                                March 7, 2005
                                             No. 03-4680

                       CLARENDON NATIONAL INSURANCE COMPANY

                                                  v.

                                     CITY OF YORK, Appellant

           (U.S. District Court for the Middle District of PA (Harrisburg): No. 02-cv-01500)


Present:     ROTH, Circuit Judge

             Motion by Appellant to Amend Opinion.


                                                             /s/ Aina R. Laws
Opinion filed 02/08/05.                                      Case Manager: 267-299-4957
                                          ORDER
The foregoing motion to amend is granted. In the first paragraph, replace “police officer” with “gang
members” and in two places, replace “officers” with “gang members.”




                                                             By the Court,

                                                             /s/ Jane R. Roth
                                                             Circuit Judge
Dated: February 13, 2006